Ludeling, C. J.
The plaintiff had a trading boat which was destroyed in 1870 by a mob, while it was within the jurisdiction of the parish of Ascension.
On the third of January, 1871, he instituted a suit against the parish for $12,678, to indemnify his losses.
In March, 1871, resolutions of the police jury, it is alleged, were adopted, authorizing the settlement of said claim of Thomas Brady by *321giving him bonds of the parish for $7585, payable in one and two years. Subsequently the police jury passed an ordinance repealing said resolutions. In May, 1872, Brady instituted suit to compel the president of the police jury and the treasurer of the parish to issue and deliver to him the bonds of the parish to satisfy his claim, under the aforesaid resolutions.
The defense to that suit-was the nullity of said resolutions, because' the police jury had not adopted them by the requisite vote,' and for ■other reasons not now necessary to be enumerated. There was judgment in -favor of the defendant and against the plaintiff, dismissing his demand with costs. An appeal was.granted on motion, returnable in January, 1873, but that appeal seems to have been abandoned.
On the twelfth of May, 1873, the present suit was instituted. The ■demand in this suit is to enforce what the plaintiff calls a compromise, offered by the parish in the resolutions of March, 1871, before mentioned. The only difference between the suit before the court and the ■one decided in May, 1872, is that the plaiutiff now asks for a judgment for $7585, in dollars, whereas before he asked for the bonds of the parish for that amount.
The plea of res judicata, filed by the defendant, should have been maintained.
It matters not in what form the question may have been presented, if the same question, once judicially decided between the same parties be again agitated, it must be regarded as the thing adjudged. 19 La. 328; 12 An. 197; 14 An. 799.
It is quite certain that if the judgment had been in favor of the plaintiff, the defendant could never afterwards have contested the validity of the resolutions which form the basis of the demands of the plaintiff in both suits. It is equally certain that had the plaintiff succeeded in the former suit, he could not have instituted this suit.
Still another test is, that the same evidence will support both actions — the cause of action is, therefore, the same in the two cases. Starkie, Evidence, part 2 p. 64.
It is insisted, however, that this court-can not pass upon the exception of res judicata, because the court a qua did not.
By agreement the exception was referred to the merits, and the judge ■a quo, being 'of opinion that the defendant was entitled to a judgment on the merits, expressed no opinion as to the exception. That does not preclude us from deciding the question. The whole case is before us, as it was before him.
For the reason aforesaid, it is ordered that the judgment of the lower court be affirmed, with costs of appeal.
Behearing refused.